The respondent’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 752 (AC 17274), is granted, limited to the following issues:
“1. Whether the Appellate Court properly concluded that the trial court did not abuse its discretion in denying the respondent’s certification to appeal to the Appellate Court?
“2. Whether the Appellate Court properly concluded that jail credit good time and statutory good time earned on a sentence must be shifted from an earlier sentence and credited to subsequently imposed concurrent sentences?”